Citation Nr: 0920364	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-38 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for a pre-
service wound to the left knee which was aggravated by 
service.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from July 1979 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in March 
2008 when it was remanded to cure a procedural defect and for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In March 2008, the Board remanded the issue on appeal, in 
part, to issue notice to the Veteran which complies with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
case, the United States Court of Appeals for Veterans Claims 
(the Court) held that a notice letter must inform the 
Veteran: (1) that, to substantiate a claim, the Veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In May 2005, the AMC sent a letter to the Veteran which 
satisfied the first, third, and fourth notice elements 
detailed above.  The AMC did not, however, satisfy the second 
element.  The letter did not properly notify the Veteran that 
the Diagnostic Code under which his knee is rated contains 
specific tests or measurements necessary for a higher 
disability rating.  The AMC provided the Veteran the criteria 
for rating a disability under Diagnostic Code 5200, which 
pertains to ankylosis of scapulohumeral articulation, which 
is wholly misleading and not in compliance with the Board's 
May 2005 remand instruction.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Notice which complies with the holding 
in Vazquez-Flores v. Peake must be 
provided to the Veteran, specifically, 
notify him of the rating criteria used to 
evaluate motion of the knee as set out in 
Diagnostic Codes 5260 and 5261.

2.  The claim should be readjudicated.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




